Case 2:19-cr-00171-RMP   ECF No. 26   filed 11/20/20   PageID.59 Page 1 of 10




                                                                       FILED IN THE
                                                                   U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON



                                                             Nov 20, 2020
                                                                  SEAN F. MCAVOY, CLERK
Case 2:19-cr-00171-RMP   ECF No. 26   filed 11/20/20   PageID.60 Page 2 of 10
Case 2:19-cr-00171-RMP   ECF No. 26   filed 11/20/20   PageID.61 Page 3 of 10
Case 2:19-cr-00171-RMP   ECF No. 26   filed 11/20/20   PageID.62 Page 4 of 10
Case 2:19-cr-00171-RMP   ECF No. 26   filed 11/20/20   PageID.63 Page 5 of 10
Case 2:19-cr-00171-RMP   ECF No. 26   filed 11/20/20   PageID.64 Page 6 of 10
Case 2:19-cr-00171-RMP   ECF No. 26   filed 11/20/20   PageID.65 Page 7 of 10
Case 2:19-cr-00171-RMP   ECF No. 26   filed 11/20/20   PageID.66 Page 8 of 10
Case 2:19-cr-00171-RMP   ECF No. 26   filed 11/20/20   PageID.67 Page 9 of 10
Case 2:19-cr-00171-RMP   ECF No. 26   filed 11/20/20   PageID.68 Page 10 of 10
